Name: Council Implementing Regulation (EU) NoÃ 567/2012 of 26Ã June 2012 amending Implementing Regulation (EU) NoÃ 917/2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the PeopleÃ¢ s Republic of China, by adding a company to the list of producers from the PeopleÃ¢ s Republic of China listed in Annex I
 Type: Implementing Regulation
 Subject Matter: trade;  miscellaneous industries;  Asia and Oceania;  competition;  international trade;  building and public works
 Date Published: nan

 29.6.2012 EN Official Journal of the European Union L 169/11 COUNCIL IMPLEMENTING REGULATION (EU) No 567/2012 of 26 June 2012 amending Implementing Regulation (EU) No 917/2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the Peoples Republic of China, by adding a company to the list of producers from the Peoples Republic of China listed in Annex I THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, Having regard to Council Implementing Regulation (EU) No 917/2011 of 12 September 2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the Peoples Republic of China (2) (Implementing Regulation (EU) No 917/2011) and in particular Article 3 thereof, Having regard to the proposal submitted by the European Commission (the Commission) after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Implementing Regulation (EU) No 917/2011, the Council imposed a definitive anti-dumping duty on imports into the Union of ceramic tiles originating in the Peoples Republic of China (China). Given the large number of cooperating exporting producers in China in the investigation that led to the imposition of the anti-dumping duty (the original investigation), a sample of Chinese exporting producers was selected and individual duty rates ranging from 26,3 % to 36,5 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 30,6 %. A duty rate of 69,7 % was imposed on all other Chinese companies. (2) Article 3 of Implementing Regulation (EU) No 917/2011 stipulates that where any new exporting producer in China provides sufficient evidence to the Commission that:  it did not export to the Union the products described in Article 1(1) of that Regulation during the investigation period (1 April 2009 to 31 March 2010) (the investigation period) (the first criterion),  it is not related to any of the exporters or producers in China which are subject to the anti-dumping measures imposed by that Regulation (the second criterion), and  it has actually exported to the Union the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union (the third criterion), then Article 1(2) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, i.e. 30,6 %. B. NEW EXPORTING PRODUCER REQUEST (3) A Chinese company (the applicant) has applied to be granted the same treatment as the companies cooperating in the original investigation not included in the sample (new exporting producer treatment). (4) An examination has been carried out to determine whether the applicant fulfils the criteria for being granted new exporting producer treatment as set out in Article 3 of Implementing Regulation (EU) No 917/2011. (5) A questionnaire was sent to the applicant who was asked to supply evidence to demonstrate that it met the three criteria mentioned above. (6) The evidence provided by the Chinese exporting producer was considered sufficient to show that it fulfils the criteria set out in Article 3 of Implementing Regulation (EU) No 917/2011. This exporting producer can therefore be granted the duty rate applicable to the cooperating companies not included in the sample (i.e. 30,6 %) and consequently its name can be added to the list of exporting producers in Annex I to Implementing Regulation (EU) No 917/2011. (7) The applicant and the Union industry have been informed of the findings of the examination and were given the opportunity to submit their comments. (8) All arguments and submissions made by interested parties were analysed and duly taken into account where warranted, HAS ADOPTED THIS REGULATION: Article 1 The following company shall be added to the list of producers from the Peoples Republic of China listed in Annex I to Implementing Regulation (EU) No 917/2011: Name TARIC additional code Onna Ceramic Industries (China) Co. Ltd B293 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 2012. For the Council The President N. WAMMEN (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 238, 15.9.2011, p. 1.